


109 HR 5708 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5708
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Sweeney (for
			 himself, Mr. Fossella,
			 Mr. Meeks of New York,
			 Mr. Ackerman,
			 Mr. Bishop of New York,
			 Mr. Higgins,
			 Mr. McHugh,
			 Mr. Crowley,
			 Mr. Owens,
			 Mrs. Kelly,
			 Mr. Boehlert,
			 Mr. Kuhl of New York, and
			 Mr. Nadler) introduced the following
			 bill; which was referred to the Committee
			 on Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 2951 New York Highway 43 in Averill Park, New York, as the
		  Major George Quamo Post Office Building.
	
	
		1.Major George Quamo Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 2951 New York Highway 43 in Averill Park, New York, shall be
			 known and designated as the Major George Quamo Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Major
			 George Quamo Post Office Building.
			
